Exhibit 10.27

LOGO [g98328g61a08.jpg]

Advertiser/Agency Insertion Order

Advertiser Information

 

  ¨ New Advertiser    x Existing Advertiser   ¨ New Agency    ¨ Existing Agency

 

  Advertiser (or Agency) Name:    Intelius Sales Company, LLC   Address:    500
108th Ave. 25th Floor, Bellevue, WA 98004  

Contact

Name/Email/Phone Number:

   Matt Ditorrice (mditorrice@addresses.com)

Marchex Company or Companies

 

 

    ¨ Enhance Interactive, Inc.

¨ goClick.com, Inc.

 

    x Marchex, Inc.

¨ TrafficLeader, Inc.

 

      x MDNH, Inc.

¨ IndustryBrains, LLC

Agreement

 

   This Advertiser Insertion Order, together with the Universal Advertising
Services Terms and Conditions (located at
http://www.marchex.com/aboutus/terms-and-conditions-universal.html), constitute
two separate and legally binding and enforceable Advertising Service(s)
agreements between the Advertiser set forth above and both Marchex, Inc., and
MDNH, Inc., a wholly owned subsidiary of Marchex, Inc. (each referred to herein
as “Company”). This Agreement replaces all previous advertising Insertion Orders
entered into between the parties relating to the subject matter herein.

Campaign Summary

 

   Ad Campaigns:    Yellow Pages Searches; White Pages Searches; Text Links; and
Area/Zip code lookups as set forth in Exhibit A.

Item 1

   Term:    July 1, 2007 (“Effective Date”) through December 31, 2008.

Item 2

   Websites from which Advertiser will receive searches (“Websites”):   
AreaConnect.com, Yellow.com, 50States.com, Findlinks.com, WhiteYellowPages.com,
PhoneNumbers.com, WhitePages.net and ***.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------

Item 3    Additional Terms:   

1. Termination: Advertiser may only terminate ***.

 

2. Cobranding: Cobranded sites may be utilized as mutually agreed upon by the
parties and as further set forth in Exhibit A. When utilizing cobranded sites,
searches sent to Advertiser will be displayed on ***. Advertiser shall provide a
cobranded version of the Results Pages, which shall incorporate a mutually
agreed upon layout and branding. Advertiser is responsible for all production
work, hosting and maintenance of the Results Pages.

 

3. Traffic Attribution: In connection with cobrands as described in Section 2
above, each party shall ***.

 

4. Payment: Advertiser shall maintain with Marchex, Inc. an initial deposit of
***. Marchex, Inc. will invoice Advertiser for this aforementioned deposit on
the Effective Date. Additionally, Advertiser ***.

 

5. *** Placement. Within *** of the Effective Date, Intelius will be ***.

 

6. Banner Advertisements: Intelius reserves the right to maintain a rotating
banner advertisement of approximately ***.

 

Within thirty (30) days of terminating this Agreement, Company shall refund to
Advertiser the Deposits, less any payments due to Company.

Pricing          Pricing:    The pricing for each Ad campaign shall be as set
forth in Exhibit A. Payment shall be made to Marchex, Inc. for those campaigns
in Exhibit A designated as “MCHX” and to MDNH, Inc. for those campaigns
designated as “MDNH.” Intelius will be invoiced accordingly to reflect the
charges owing to each entity. Payment         

Method/Plan:

   x Invoice     ¨ Auto Renew Service     ¨ Fixed Payment Plan     ¨
Pay-As-You-Go          Terms:    Additional Ad campaign payment provisions, if
any, shall be set forth in Exhibit A. Execution   

By executing this Agreement, Advertiser affirms that it fully understands and
accepts all applicable terms, policies and conditions of this Agreement, and
enters into this Agreement individually with each respective Company, each
Company being severally liable for its respective obligations and performance
under its respective agreement with Advertiser.

 

Agreed and accepted:

     

 

Authorized Advertiser Representative    Authorized MDNH Representative Name:  

 

   Name:   

Brendhan Hight

Title:  

 

   Title:   

President

Signature:  

 

   Signature:   

/s/    Brendhan Hight

        Authorized Advertiser Representative    Authorized Marchex
Representative Name:  

Ed Peterson

   Name:   

Eric Thoreson

Title:  

EVP Sales & Marketing

   Title:   

VP Directory Services

Signature:  

/s/    Ed Peterson

   Signature:   

/s/    Eric Thoreson

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------

EXHIBIT A

 

     TYPE    COMPANY    ***  

DESCRIPTION

   *** Item 4    YP    MCHX    ***   YP searches to cobranded Results Pages from
Marchex websites    ***    WP    MCHX    ***   WP searches to cobranded Results
Pages from Marchex websites    ***    Links    MCHX    ***   Background-search
links to Intelius.com from Whiteyellowpages.com    ***    Links    MCHX    ***  
Background-search links to Intelius.com from Yellow.com & 50states.com    ***   
Area/Zip
Code    MCHX    ***   Area code and zip code lookups to cobranded Results Pages
from Marchex websites    ***    YP    MDNH    ***   YP searches to cobranded
Results Pages from AreaConnect.com    ***    WP    MDNH    ***   WP searches to
cobranded Results Pages from AreaConnect.com    ***               Item 5   
Advertiser will pay Company the rates set forth above based on search numbers
provided by *** for each search delivered by each Company. Company agrees ***.
                 Item 6    ***                  Item 7    ***   

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------

LOGO [g98328g61a08.jpg]

November 30, 2007

 

   Intelius Sales Company, LLC    ATTN: Matt Ditorrice    500 108th Ave. 25th
Floor    Bellevue, WA 98004    Dear Matt:    This letter agreement refers to
that certain Advertiser Insertion Order entered into by and among Marchex, Inc.,
a Delaware corporation, having offices at 413 Pine Street, Suite 500, Seattle,
WA 98101, MDNH, Inc. a wholly-owned subsidiary of Marchex (together, “Marchex”),
and Intelius Sales Company, LLC, a limited liability company (“Intelius”) having
offices at 500 108th Ave. 25th Floor Bellevue, WA 98004 and effective as of
July 1, 2007 (the “Agreement”). In connection with such Agreement, the parties
acknowledge and agree that:

ITEM 8     

  

1. ***

ITEM 9     

  

2. ***

ITEM 10   

  

3. ***

   Except as set forth in this letter agreement, all of the terms of the
Agreement shall remain in full force and effect.    IN WITNESS WHEREOF, the duly
authorized representatives of the Parties have executed this letter agreement as
of the date first set forth above.

 

  Intelius Sales Company, LLC   Marchex, Inc.   By:   /s/    Ed Peterson     By:
  /s/    Eric Thoreson   Name:   Ed Peterson     Name:   Eric Thoreson   Title:
  EVP Sales & Marketing     Title:   VP Directory Services

 

  MDNH, Inc.   By:   /s/    Brendhan Hight   Name:   Brendhan Hight   Title:  
President

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------

LOGO [g98328g61a08.jpg]

INTELIUS SALES COMPANY LLC

AMENDMENT

 

   Reference is hereby made to that certain Advertiser Insertion Order entered
into as of July 1, 2007 by and among Marchex, Inc., a Delaware corporation,
having offices at 413 Pine Street, Suite 500, Seattle, WA 98101, MDNH, Inc. a
wholly-owned subsidiary of Marchex (together, “Marchex”), and Intelius Sales
Company, LLC, a limited liability company having offices at 500 108th Ave. 25th
Floor Bellevue, WA 98004 (“Advertiser”), (as amended on November 30, 2007, the
“Agreement”).    This Amendment to the Agreement (“Amendment”) is entered into
by and among Marchex and Advertiser and is effective as of February 26, 2008
(“Effective Date”). Any capitalized terms herein, but not defined, shall have
the meanings ascribed to them in the Agreement.    Exhibit A to the Agreement
shall be amended as follows:   

1. The first and sixth rows on the Exhibit A pricing table shall be deleted in
their entirety.

ITEM 11   

2. The second full paragraph of Exhibit A shall be deleted in its entirety and
replaced with the following:

  

***

   Except as set forth in this Amendment, all of the terms of the Agreement
shall remain in full force and effect.    IN WITNESS WHEREOF, the duly
authorized representatives of the Parties have executed this Amendment as of the
Effective Date.

 

  Intelius Sales Company, LLC   Marchex, Inc.   By:   /s/    Ed Peterson     By:
  /s/    Ethan Caldwell   Name:   Ed Peterson     Name:   Ethan Caldwell  
Title:   EVP Sales & Marketing     Title:   General Counsel

 

  MDNH, Inc.   By:   /s/    Kurtis Sly   Name:  

Kurtis Sly

  Title:  

Vice President

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------

INTELIUS SALES COMPANY LLC

AMENDMENT NO. 3

 

     Reference is hereby made to that certain Advertiser Insertion Order entered
into as of July 1, 2007 by and among Marchex, Inc., a Delaware corporation,
having offices at 413 Pine Street, Suite 500, Seattle, WA 98101, MDNH, Inc. a
wholly-owned subsidiary of Marchex (together, “Marchex”), and Intelius Sales
Company, LLC, a limited liability company having offices at 500 108th Ave. 25th
Floor Bellevue, WA 98004 (“Advertiser”), as amended on November 30, 2007 and on
February 26, 2008 (as amended, the “Agreement”).      This Amendment No. 3 to
the Agreement (“Amendment”) is entered into by and among Marchex and Advertiser
and is effective as of December 31, 2008 (“Amendment Effective Date”). Any
capitalized terms used herein, but not defined herein, shall have the meanings
ascribed to them in the Agreement.      In connection with the Agreement, the
parties acknowledge and agree as follows:

ITEM 12   

     The Term field of the Agreement shall be deleted in its entirety and
replaced with the following:     

July 1, 2007 (“Effective Date”) through December 31, 2009.

ITEM 13   

     Paragraph 5 of the Additional Terms field of the Agreement shall be deleted
in its entirety and replaced with the following:     

5. Advertiser will pay Marchex *** per White Pages Query. ***

ITEM 14   

     Exhibit A to the Agreement shall be amended as follows:    (A)   The first
full paragraph of Exhibit A shall be deleted in its entirety and replaced with
the following:     

Beginning on January 1, 2009, Advertiser will pay Marchex at the rates set forth
above for White Pages Queries, Links and Area/Zip Code and below for Yellow Page
Queries based on calculations provided by *** for each search (or click through,
as the case may be) ***, and *** tracking and reporting shall control
calculation of the Advertiser payment obligations hereunder; ***.

   (B)   The second full paragraph of Exhibit A (as previously amended) shall be
deleted in its entirety and replaced with the following:     

Advertiser will pay for each Yellow Page Query it accepts at the rate of *** up
to *** per month and at the rate of *** thereafter. The maximum monthly cap for
Yellow Pages Queries will be ***.

   (C)   The third full paragraph of Exhibit A shall be deleted in its entirety
and replaced with the following:     

***

ITEM 15      The following definitions shall apply to the Agreement:     

***

    

***

    

***

    

***

    

***

    

***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Amendment as of the Amendment Effective Date.

 

INTELIUS SALES COMPANY LLC     MARCHEX, INC. By:   /s/    Ed Peterson     By:  
/s/    Travis Fairchild Name:   Ed Peterson     Name:   Travis Fairchild Title:
  EVP Sales & Marketing     Title:   VP Publishing

 

MDNH, INC. By:   /s/    Brendhan Hight Name:   Brendhan Hight Title:   President

 

7